Citation Nr: 1816182	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of seminoma (testicular cancer), with a right orchiectomy, claimed as due to herbicide agent exposure.

2.  Entitlement to service connection for an anxiety disorder, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for bilateral knee disabilities, claimed as due to herbicide agent exposure.

4.  Entitlement to service connection for bilateral shoulder disabilities, claimed as due to herbicide agent exposure.

5.  Entitlement to service connection for a low back disability, claimed as due to herbicide agent exposure.

6.  Entitlement to service connection for a balance disorder, to include Meniere's disease, vertigo, and a cerebellar gait, claimed as due to herbicide agent exposure or as secondary to service-connected bilateral hearing loss and tinnitus.

7.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA or stroke), to include dysarthria and ataxia, claimed as due to herbicide agent exposure or as secondary to service-connected PTSD and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter first came before the Board in March 2016.  The Board provided an extensive summary of the long procedural history of the Veteran's case.  The Board also reopened the Veteran's previously denied claim of entitlement to service connection for residuals of seminoma.  The Board then remanded that claim as well as all of the claims listed above for further development.  

After a thorough review of the claims file, the Board has recharacterized the issues on appeal as reflected above.

The issues of entitlement to service connection for a balance disorder and for residuals of a cerebrovascular accident (CVA) are REMANDED to the Agency of Original Jurisdiction for further development.


FINDINGS OF FACT

1.  The Veteran's testicular cancer is not shown to have been present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include herbicide agent exposure.

2.  The most probative, competent evidence of record indicates that the Veteran's claimed anxiety symptoms are a manifestation of his PTSD and do not represent a separately diagnosed psychiatric disorder.  

3.  The Veteran's claimed bilateral knee disabilities, bilateral shoulder disabilities, and low back disability were not present in service or for many years thereafter, and there is no competent evidence of a nexus between such disabilities and the Veteran's active service, to include herbicide agent exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of seminoma have not been met.
38 U.S.C. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for anxiety disorder have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310, 4.14 (2017).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  The Board notes that the Veteran refused to attend VA examinations for his claimed bilateral shoulder and back disabilities on remand.

The duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA reexamination and the Veteran fails to report for an examination scheduled in conjunction with a claim, the claim shall be considered based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Each of the Veteran's claimed disabilities is discussed separately below.  


Testicular Cancer

The Veteran seeks service connection for residuals of seminoma (testicular cancer), a disability which he contends is related to his herbicide agent exposure.  For the reasons that follow, this claim shall be denied.  

First, the evidence reflects that the Veteran had a testicle on the right side removed in 1990; he was diagnosed with seminoma at that time.  As the Veteran seeks service connection for the residuals of this disability, the current disability criterion is met.  

The evidence does not show, and neither the Veteran nor his representative contend, that his testicular cancer or its residuals were present in service or are otherwise directly related to his active service.  As noted above, the Veteran's diagnosis and treatment for testicular cancer was made more than two decades after his active service.  Under these circumstances, service connection on a direct basis is not warranted.

Instead, the Veteran contends that his residuals of testicular cancer are related to his in-service herbicide agent exposure.  The Veteran's service personnel records reflect that he had over a year of service in the Republic of Vietnam in the late 1960s; his exposure to herbicides is therefore conceded.

That said, the Veteran's particular form of cancer is not among those listed as a presumptively related to herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  Service connection for this disability would therefore only be warranted if the evidence shows that his testicular cancer was at least as likely as not related to herbicide agent exposure.  See Combee, 34 F.3d at 1044.

Such evidence is not present here.  In an August 2016 opinion, a VA examiner opined that it was "less likely than not that this veteran's testicular cancer is caused by Agent Orange."  First, the examiner stated that in most cases the cause of testicular cancer is unclear.  She noted that what causes germ cells to become abnormal and develop into cancer isn't known.  Next, the examiner listed undescended testicle (cryptorchidism), abnormal testicle development, family history, age, and race as factors that increase the risk of testicular cancer.  Finally, she observed that "[u]pon review of the evidence, the committee responsible for VAO concluded there is inadequate or insufficient information to make an association between Agent Orange exposure and testicular cancer (IOM, 2011)."  The examiner further reported that there is no new evidence linking testicular cancer and Agent Orange exposure.  For these reasons, the examiner concluded that it is less likely as not that the Veteran's testicular cancer was related to his herbicide agent exposure.  

There is no competent evidence linking the Veteran's testicular cancer to his in-service herbicide agent exposure.  In support of his claim, the Veteran submitted a Fact Sheet from the National Cancer Institute at the National Institutes of Health that listed risk factors for developing testicular cancer.  Though the Veteran replied that he had none of the reported factors, this Fact Sheet importantly did not list herbicide agent exposure as a risk factor, nor was it particular to the Veteran or his form of cancer.  Under these circumstances, this document does not provide a link between his cancer and his herbicide agent exposure.  

The Veteran himself certainly contends that his testicular cancer is related to his in-service herbicide agent exposure.  However, determining the etiology of the Veteran's cancer is a complex medical question that is not susceptible to lay opinion.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran's statements reflect his honest belief, he is not shown to have the training or the expertise to competently provide an opinion as to whether his disability is etiologically related to his presumed exposure to herbicide agents.  The Veteran's statements are therefore not competent and cannot support his contention.  

For the foregoing reasons, the weight of the evidence is against a finding that the Veteran's testicular cancer is related to the Veteran's service and his in-service herbicide agent exposure; there is no doubt to be resolved; and service connection for residuals of seminoma is not warranted.  


Anxiety

Though the Veteran is currently service-connected for PTSD with depression, he contends that service connection is separately warranted for anxiety.  For the reasons that follow, this claim shall be denied.  

For service connection to be granted for this disability, it must be shown that the Veteran's anxiety represents a separate and distinct disability from his already service-connected PTSD and depression.  If it is found that the Veteran's anxiety symptoms do not represent a distinct disability or are already considered alongside his service-connected psychiatric disorders, then service connection would not be warranted.

Here, the Board finds that the most probative evidence of record reflects that the Veteran's anxiety symptoms are manifestations of his service-connected PTSD and do not represent a separately diagnosed disability.  

Following the Board's 2016 remand, the Veteran underwent a VA examination in September 2016.  At that time, the examiner diagnosed the Veteran as suffering from chronic PTSD and recurrent major depression disorder of moderate severity.  The examiner specifically stated that the Veteran does not have a separately diagnosed anxiety disorder.  Instead, the examiner determined that anxiety symptoms were a result of his PTSD diagnosis.  The examiner further stated that any anxiety symptoms, both past and present, are more accurately subsumed under the Veteran's diagnosis of chronic PTSD.

This opinion is consistent with an earlier July 2011 VA examination.  At that time, the examiner noted that the Veteran had persistent symptoms of increased arousal which included hypervigilance and exaggerated startle response.  On examination, the Veteran was anxious, depressed, and tearful.  The examiner diagnosed only PTSD and noted that "depression and anxious mood were secondary to the PTSD symptom profile."  Service connection for PTSD was granted based on the results of this examination.

Though there is conflicting evidence of whether the Veteran has had a separate anxiety diagnosis in the past, the Board finds that none of the prior records with such a diagnosis are as fully explained as that of the July 2011 and September 2016 examiners.  Such diagnoses are therefore outweighed by the probative findings of these two examinations.  

Certainly the Veteran's medical records are replete with his complaints of anxiety symptoms.  However, as reflected by the applicable rating decisions, these symptoms have already been considered as part of the Veteran's PTSD rating.  

As above, to the extent that the Veteran contends that his anxiety symptoms represent a separately diagnosed disability apart from his PTSD and depression, the Veteran is not competent to offer such an opinion.  

In summary, the preponderance of the evidence is against a finding that the Veteran's claimed anxiety is a disability separate from his service-connected PTSD and therefore is not capable of service connection; there is no doubt to be resolved; and service connection for anxiety is not warranted.  

Bilateral Knee, Bilateral Shoulder, and Low Back Disabilities

The Veteran also seeks service connection for bilateral knee and shoulder disabilities, and for a low back disability.  As above, he contends that each of these disabilities is related to his in-service herbicide agent exposure.  For the reasons that follow, these claims shall be denied.  

First, there is evidence reflecting that the Veteran is diagnosed as suffering from bilateral knee arthritis.  The current disability criterion for that claim is met.  

Regarding his shoulders and back, it is unclear from what particular disabilities the Veteran may suffer.  June 2008 X-rays found that the Veteran had "very" minimal degenerative changes in the shoulder joints.  The Veteran was shown to have "mild narrowing of the L5-S1 with minimal spurring anteriorly."  A July 2008 abdominal CT showed the Veteran to have degenerative disc disease at L5-SI and spondylosis of the lumbar spine.  The Veteran declined a VA examination to determine the precise nature of his currently claimed shoulder and back disabilities. 

Putting aside the question of whether the Veteran currently suffers from shoulder and back disabilities, the evidence does not show that the Veteran suffered an in-service injury, event, or disability with regard to each of these issues.  Though the Veteran underwent an X-ray on his back in January 1968, such testing was in regard to a claimed pre-service back injury and not with relation to any in-service event.  Regardless, the X-rays were negative.  The Veteran's service treatment records were otherwise silent as to any in-service knee, shoulder, or back disabilities or injuries.  There is also no competent evidence linking the Veteran's claimed disabilities to his active service or any event therein.  Under these circumstances, service connection on a direct basis for these disabilities is not warranted.  

Once again, though, the Veteran contends that his claimed knee, shoulder, and back disabilities are the result of his in-service exposure to herbicide agents.  And as above, the competent evidence of record does not reflect that the Veteran's disabilities are related to this exposure.

First, musculoskeletal disabilities such as those claimed by the Veteran are not listed among the disabilities subject to the presumptive service connection based on herbicide agent exposure.  38 C.F.R. § 3.309.  Accordingly, the Veteran's claims could only succeed if the evidence showed a direct relationship between his in-service herbicide agent exposure and these disabilities.  See Combee, 34 F.3d at 1044.

No such evidence exists here.  With regard to the Veteran's bilateral knee disabilities, an August 2016 VA examiner opined that the Veteran's bilateral knee degenerative disease "results from a complex interplay of multiple factors, including joint integrity, local inflammation, mechanical forces, cellular and biochemical processes, the aging process, and wear and tear on the joints."  Noting that no current medical evidence supports any linkage between Agent Orange exposure and the development of degenerative disease, the examiner opined that the Veteran's bilateral knee disability is not due to his herbicide agent exposure.

With regard to his back and shoulder disabilities, a March 2017 VA opinion noted that VA studies, National Academy of Sciences Institute of Medicine and current military and/or orthopaedic medicine literature lack sufficient, objective, medically-based, clinical evidence to support a nexus between musculoskeletal disabilities and exposure to Agent Orange.  The examiner found the Veteran's bilateral shoulder and back disabilities to be consistent with a normal and natural aging process.

There is no other competent evidence linking the Veteran's knee, back, and shoulder disabilities to his in-service herbicide agent exposure.  To the extent that the Veteran contends that such a link exists, this determination is again one that requires medical knowledge and training and is outside the purview of lay observation and comment.  See Jandreau, 492 F. 3d at 1376-77.

In summary, the preponderance of the evidence is against a finding that the Veteran's claimed knee, shoulder, and back disabilities are directly related to his active service, including his in-service herbicide agent exposure; there is no doubt to be resolved; and service connection for bilateral knee, bilateral shoulder, a back disability is not warranted.  


ORDER

Service connection for residuals of testicular cancer is denied.

Service connection for anxiety disorder is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a low back disability is denied.  


REMAND

The Veteran's remaining claims for service connection for residuals of a stroke and for a balance disorder must be remanded.  

With regard to the Veteran's residuals of a stroke, though three opinions regarding the etiology of the Veteran's stroke have been obtained, none are adequate for rating purposes.  A September 2013 examiner stated that the Veteran's PTSD symptoms "could have" triggered the onset of his stroke, but this opinion is too speculative to serve as the requisite nexus.  It was also contradicted by the findings of a VA examiner in August 2016, who noted that there is no medical evidence showing a link between strokes and PTSD or depression.  That examiner did note that there was "limited or suggestive evidence" linking strokes and herbicide agent exposure.  However, a February 2017 VA opinion then found that the Veteran's CVA was not secondary to his PTSD, was not related to his herbicide agent exposure, and was not directly related to his service.  This opinion, however, was again conclusory.  

At this point, the Board is left with three seemingly contradictory and incomplete opinions; a remand for a new opinion is therefore required.  

With regard to the Veteran's claimed balance disorders, the Veteran has heretofore contended that his balance disorders are related to his exposure to herbicide agents, or that they are secondary to his service-connected bilateral hearing loss and tinnitus.  Though the evidence does not support those contentions, the evidence is clear that at least some component of the Veteran's balance problems are attributable to the residuals of his stroke.  Accordingly, if service connection were granted for that disability, service connection for a balance disorder would most likely be warranted.  This claim is therefore inextricably intertwined with the claim for service connection for residuals of a stroke, and as that claim is being remanded, this claim must therefore be remanded as well.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, this issue is REMANDED for the following actions:  

1.  Obtain an opinion from an appropriate examiner to determine whether the etiology of the Veteran's claimed residuals of a cerebrovascular accident.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

After reviewing the claims file, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's CVA and its residuals are related to his active service, to include his exposure to herbicide agents therein?

B)  If the answer to (A) is no, then is it at least as likely as not that the Veteran's CVA and its residuals is secondary to his service-connected PTSD?  That is, was his CVA and its residuals proximately due to, the result of, or aggravated by his service-connected PTSD?

In formulating an opinion, the examiner must address 

In providing this opinion, the examiner's attention is directed to the 2012 conclusion that found "limited or suggestive evidence of an association" between stroke and herbicide exposure (notwithstanding that VA has not added stroke to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to herbicide agent exposure is available).  Relevant points addressed by the examiner may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed conditions, and whether the claimed conditions have manifested in an unusual manner.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


